Case 1:19-cv-02316-RC Document 33-1 Filed 04/06/20 Page 1of1

CERTIFICATE OF SERVICE

IT, David Alan Carmichael, hereby certify that I delivered by
mail, the Plaintiffs’ “Combined Reply to Defendants’
Opposition To Plaintiffs’ Motion For Partial Summary
Judgment” for case #1:19-CV-2316-RC, Carmichael v. Pompeo. I
mailed the documents with this certificate of service to the
Court at:

Angela D. Caesar
Clerk of Court, District Court of the United States

Attn: Tonya Hightower tid, #He}) Celt, #
United States Courthouse top eih ] oo
333 Constitution Ave NW 7o/t O4fo o00! c6/b 27

Washington, DC 20001

I sent A copy of the document and certificate of service to:

United States Attorney U5 Mail ter7, &
United States Attorney's Office 0 cool bivb [27 2
Attn: Christopher Hair Fole Off

555 4th Street, N.W.

Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

David Alan Carmichael

 
